


Exhibit 10.4

 

Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

 

SHARED SERVICES AGREEMENT
(WEPN)

 

This SHARED SERVICES AGREEMENT (the “Agreement”), effective as of November 25,
2019 (the “Effective Date”), is entered into by and between Emmis Operating
Company, an Indiana limited liability company (“Company”), and MediaCo Holding
Inc., an Indiana corporation (“Service Provider”).

 

RECITALS

 

WHEREAS, Service Provider is the prime tenant pursuant to that certain
February 23, 1996 Lease (as amended or substituted, the “Prime Lease”) of
certain real estate located on the 7th Floor of an office building located at
395 W. Hudson St., New York, New York, and Service Provider uses such location
for the business and operations of radio broadcast stations WQHT-FM, New York,
NY (Facility ID No. 19615) and WBLS-FM, New York, NY (Facility ID No. 28203)
(the “Business”);

 

WHEREAS, Company is the licensee of radio broadcast station WEPN-FM (the
“Station”);

 

WHEREAS, the Company is party to a Local Programming and Marketing Agreement
pursuant to which Company (as Licensee) provides air time to the Programmer
thereunder to broadcast ESPN Radio on the Station; and

 

WHEREAS, Company desires to receive, and Service Provider is willing to provide,
the Services (defined below), for the compensation, and otherwise on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the parties agree as
follows:

 

AGREEMENT

 

ARTICLE 1
SERVICES

 

1.1                               Provision of Services. During the term of this
Agreement, Service Provider will allow Company, on the terms and conditions
described herein, to use Service Provider’s facilities and equipment and to use
Service Provider personnel, to assist Company in performing its obligations with
respect to the Company’s ownership and operation of the Station consistent with
past practices (the “Services”). All of the Services shall be for the sole use
and benefit of Company.

 

1.2                               Termination of Services. Company may elect to
terminate any or all of the Services at any time upon thirty (30) days’ written
notice to Service Provider, provided that no such termination shall relieve
Company of its obligation to pay all amounts owing hereunder in connection with
the Services through the effective date of such termination, together with the

 

--------------------------------------------------------------------------------



 

amount of all third-party commitments or cancellation charges incurred by
Service Provider in connection with such termination.

 

ARTICLE 2
COMPENSATION

 

2.1                               Compensation. Company will reimburse Service
Provider for all out of pocket costs and expenses relating to, or incurred in
connection with providing, the Services, including without limitation payments
to third parties, purchase or leasing of equipment or supplies, rental value of
equipment owned or leased by Service Provider, personnel, taxes, overhead, and
management, but only to the extent that such costs and expenses are incremental
to the costs and expenses Service Provider otherwise incurs in the operation of
the Business, and provided further that Company shall separately engage or
employ, and separately compensate, any employee of Service Provider who is
providing services to the Station. Such compensation to Service Provider will be
paid within [***] of invoice in immediately available funds, without offset,
deduction, or counterclaim.

 

ARTICLE 3
REQUIRED CONSENTS

 

3.1                               Required Consents. Service Provider shall use
commercially reasonable efforts to obtain any consents from third parties
required to enable Service Provider to perform the Services (“Required
Consents”), with all out-of-pocket expenses that may be associated with such
efforts to be paid by the Company. Company shall cooperate with Service Provider
and provide Service Provider such assistance with regard to obtaining Required
Consents as Service Provider may request. Notwithstanding anything in this
Agreement to the contrary, if any third-party consent is required under an
applicable agreement to permit shared use or sublicensing of an agreement
pursuant hereto, then such use or sublicensing is subject to receipt of such
consent. Neither party shall be obligated by this Agreement to pay any fee to
any third party to obtain any Required Consent. If Service Provider is unable to
obtain a Required Consent, Service Provider shall have no obligation hereunder
to provide the applicable Services to which such Required Consent relates.

 

ARTICLE 4
CONFIDENTIALITY; INTELLECTUAL PROPERTY

 

4.1                               Confidentiality. Each party will hold the
confidential information of the other in confidence, and will share such
information only with such party’s employees, contractors, or agents on a need
to know basis, and will not release or use such information to the detriment of
the other party.

 

4.2                               Intellectual Property. Nothing in this
Agreement shall be construed as an assignment or grant of any right, title or
interest in any trademark, copyright, design, trade name, patent right or other
intellectual property right.

 

2

--------------------------------------------------------------------------------



 

ARTICLE 5
PERSONNEL

 

5.1                               Personnel. Each party’s Personnel will remain
employees, contractors, agents or representatives, as applicable, solely of such
party, and will be under the direction, control and supervision of such party.

 

ARTICLE 6
LIMITATION OF LIABILITY; INDEMNITY

 

6.1                               Limitation of Liability. Neither party shall
be liable to the other for monetary damages for any losses, claims, damages, or
liabilities arising from any act or omission taken or omitted hereunder to the
extent such act or omission was taken in good faith, was not attributable to
such party’s material breach of this Agreement, and did not constitute fraud,
willful misconduct, or recklessness. Notwithstanding any other provision herein,
in no event shall either party have any liability to the other hereunder for any
lost profits or consequential, punitive, special or indirect damages in
connection with the performance or nonperformance of this Agreement (whether
resulting from negligence or otherwise). Other than indemnification for third
party claims under Section 6.3 and claims of fraud, willful misconduct or
recklessness, the maximum liability of Service Provider to Company in connection
with this Agreement, shall be the sum of the costs of the Services paid by
Company to Service Provider hereunder during the twelve months preceding the
date on which the claim first arose.

 

6.2                               Disclaimer of Warranties. Notwithstanding any
other provision herein, Service Provider makes no representation or warranty,
express or implied, with respect to the Services or Service Provider personnel
provided pursuant to this Agreement, all of which are expressly disclaimed and
waived by Company.

 

6.3                               Indemnity. Company will defend, indemnify, and
hold harmless Service Provider, Landlord under the Prime Lease, and their
respective affiliates, partners, members, officers, directors, managers,
employees, agents, contractors, licensees and invitees (“Indemnified Parties”)
from and against all suits, claims, demands, liability, damages, costs, and
expenses relating to third party claims of every kind and nature, including
reasonable attorneys’ fees and expenses, arising out of or relating to breach or
default by Company of this Agreement and the acts or omissions of Company’s
Personnel.

 

ARTICLE 7
TERM AND TERMINATION

 

7.1                               Term. The term of this Agreement will commence
on the Effective Date and will continue until the first to occur of:
(a) August 31, 2024, and (b) the Company’s election to terminate, unless sooner
terminated in accordance with the terms hereof (the “Term”).

 

7.2                               Termination for Breach. Each party will have
the right to terminate this Agreement in whole or in part by giving to the other
party written notice of termination if (i) the other party fails to make any
payment due under this Agreement or perform any of the other obligations imposed
upon it in any material respect under this Agreement, (ii) the non-breaching
party sends the breaching party written notice of such failure, (iii) with
respect to a monetary

 

3

--------------------------------------------------------------------------------



 

failure, Company does not cure the failure within [***] following the date of
notice, but no more than two such cure periods shall be permitted, and (iv) with
respect to a non-monetary failure, the breaching party does not cure the failure
within [***] following the date of notice.

 

7.3                               Effect of Termination.

 

(a)                                 Upon termination or expiration of this
Agreement or a Service, Service Provider and Company shall promptly return to
each other any of the other party’s equipment and materials containing the other
party’s confidential information that are in the first party’s possession or
control and that are not required for use in connection with any non-terminated
Services. No termination shall relieve a party of liability for failure to
comply with this Agreement prior to termination.

 

(b)                                 If a portion of the use of Services provided
by this Agreement is terminated pursuant to the terms of this Agreement, then
(i) the Company shall be obligated to pay within [***] after termination of this
Agreement with respect to such use or Service all fees and expense
reimbursements owing for the Services and otherwise hereunder through the
effective date of such termination, together with the amount of all third-party
commitments or cancellation charges incurred in connection with such
termination, and (ii) such partial termination shall not affect the other terms
and conditions of this Agreement with respect to any other Service then being
provided pursuant to this Agreement, except in the case of a termination for
breach pursuant to Section 7.2.

 

7.4                               Survival. The following provisions of this
Agreement will survive the termination or expiration of this Agreement: Sections
4, 6, and 7.

 

7.5                               Force Majeure. Neither party shall be liable
for any default or delay in the performance of its non-monetary obligations
under this Agreement if, and to the extent that, the default or delay is caused,
directly or indirectly, by a Force Majeure Event. “Force Majeure Event” means an
event such as a fire, flood, earthquake, war, act of terrorism, labor disputes,
government or court action, failure of facilities, or act of God, with respect
to which the non-performing party is without fault and the default or delay
results from causes beyond such party’s reasonable control.

 

ARTICLE 8
MISCELLANEOUS

 

8.1                               Relationship of the Parties. Each party will
be deemed to be an independent contractor and not an agent, joint venturer or
representative of the other party. Neither party will have the right to create
any obligations or responsibilities on behalf of or in the name of the other
party. Neither party will hold itself out as a partner, employee, franchisee,
representative, servant or agent of the other party.

 

8.2                               Waiver. The failure of any party hereto to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each

 

4

--------------------------------------------------------------------------------



 

and every such provision. No waiver of any breach of this Agreement shall be
held to constitute a waiver of any other or subsequent breach.

 

8.3                               Notices. All notices and other communications
among the parties shall be in writing and shall be deemed to have been duly
given (i) when delivered in person, (ii) when delivered after posting in the
United States mail having been sent registered or certified mail return receipt
requested, postage prepaid, (iii) when delivered by FedEx or other nationally
recognized overnight delivery service or (iv) when delivered by telecopy (with
respect to this clause (iv), solely if receipt is confirmed), addressed as
follows:

 

If to Company:

 

c/o Emmis Operating Company
One Emmis Plaza
40 Monument Circle
Suite 700
Indianapolis, Indiana 46204
Attn: Legal Department
Tel: (317) 684-6565
Facsimile: (317) 684-5583

 

With a copy (which shall not constitute notice) to:

 

Edinger Associates PLLC
1725 I Street, NW, Suite 300
Washington, DC 20006
Attn: Brook Edinger
Tel: (202) 747-1693
Facsimile: (202) 747-1691

 

If to Service Provider:

 

MediaCo Holding Inc.
C/O SG Broadcasting LLC
767 Fifth Ave, 12th Floor
New York, NY 10153
Attention: Gail Steiner, General Counsel
Tel:
Facsimile:

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Justin W. Chairman
Tel: (215) 963-5061
Facsimile: (215) 963-5001

 

5

--------------------------------------------------------------------------------



 

or to such other address or addresses as the parties may from time to time
designate in writing.

 

8.4                               Assignment. No party shall assign this
Agreement or any part thereof without the prior written consent of the other
party, which shall not be unreasonably withheld. No assignment shall relieve a
party of any obligations or liabilities under this Agreement. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors and assigns.
Notwithstanding anything herein to the contrary, (a) Service Provider may assign
this Agreement to any entity that is the successor Tenant under the Prime Lease,
provided that such assignee agrees to assume all of the rights and obligations
of Service Provider hereunder, and, in the event of such an assignment by
Service Provider, Service Provider shall be released from all obligations
hereunder from and after the effective date of such assignment, and (b) Company
may assign this Agreement to any entity that is the successor FCC licensee of
the Station, and, in the event of such an assignment by Company, Company shall
be released from all obligations hereunder from and after the effective date of
such assignment.

 

8.5                               Rights of Third parties. Nothing expressed or
implied in this Agreement is intended or shall be construed to confer upon or
give any Person, other than the parties hereto, any right or remedies under or
by reason of this Agreement.

 

8.6                               Expenses. Except as otherwise provided herein,
each party shall bear its own expenses incurred in connection with this
Agreement and the transactions herein contemplated whether or not such
transactions shall be consummated, including all fees of its legal counsel,
financial advisers and accountants. No party may make any offset against amounts
due to any other party pursuant to this Agreement.

 

8.7                               Governing Law. This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New
York.

 

8.8                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

8.9                               Entire Agreement. This Agreement (together
with the Schedules hereto) constitutes the entire agreement among the parties
relating to the transactions contemplated hereby and supersedes any other
agreements, whether written or oral, that may have been made or entered into in
respect of the subject matter hereof.

 

8.10                        Amendments. This Agreement may be amended or
modified in whole or in part, only by a duly authorized agreement in writing
executed in the same manner as this Agreement and which makes reference to this
Agreement.

 

8.11                        Severability. If any provision of this Agreement is
held invalid or unenforceable by the Federal Communications Commission or any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. The parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the Laws governing this Agreement, they shall take any actions necessary
to render the remaining provisions of this Agreement valid and enforceable to
the fullest extent permitted

 

6

--------------------------------------------------------------------------------



 

by Law and, to the extent necessary, shall amend or otherwise modify this
Agreement to replace any provision contained herein that is held invalid or
unenforceable with a valid and enforceable provision giving effect to the intent
of the parties to the fullest extent possible.

 

8.12                        Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial.

 

(a)                                 Each of the Service Provider, on the one
hand, and Company, on the other hand, agrees that any dispute, controversy or
claim arising out of or relating to this Agreement or the transaction
contemplated thereby shall be resolved only in the Courts of the State of New
York sitting in the County of New York or the United States District Court for
the Southern District of New York and the appellate courts having jurisdiction
of appeals in such courts. In that context, and without limiting the generality
of the foregoing, each of the Service Provider, Company, by this Agreement
irrevocably and unconditionally:

 

(i)                                     submits for itself and its property in
any Action relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Courts of the
State of New York sitting in the County of New York, the court of the United
States of America for the Southern District of New York and appellate courts
having jurisdiction of appeals from any of the foregoing and agrees that all
claims in respect of any such Action shall be heard and determined in such New
York State court or, to the extent permitted by Law, in such federal court;

 

(ii)                                  consents that any such Action may and
shall be brought in such courts and waives any objection that it may now or
hereafter have to the venue or jurisdiction of any such Action in any such court
or that such Action was brought in an inconvenient court and agrees not to plead
or claim the same;

 

(iii)                               agrees that service of process in any such
Action may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address as provided in Section 8.3; and

 

(iv)                              agrees that nothing in this Agreement shall
affect the right to effect service of process in any other manner permitted by
the Laws of the State of New York.

 

(b)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN

 

7

--------------------------------------------------------------------------------



 

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

8.13                        Compliance with Communications Act. The transactions
contemplated by this Agreement are intended to comply with the Communications
Act of 1934, as amended, and the rules of the Federal Communications Commission.
Such transactions will not be deemed to constitute “joint sales,” “time
brokerage,” or “local marketing” arrangements, and this Agreement will not give
Service Provider any rights to control the policies, finances, operations,
management or programming of the Company station.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO SHARED SERVICES AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Shared Services
Agreement to be duly executed as of the date first written above.

 

SERVICE PROVIDER:

MEDIACO HOLDING INC.

 

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and
Secretary

 

 

 

 

COMPANY:

EMMIS OPERATING COMPANY

 

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and
Secretary

 

--------------------------------------------------------------------------------
